Case 18-13585-mdc         Doc 98-2 Filed 04/30/20 Entered 04/30/20 14:40:11         Desc
                              Proposed Order Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                     :
                                            :
          Chad Williams                     :      Case No.: 18-13585(MDC)
                                            :
          Debtor                            :      Chapter 13



      ORDER GRANTING DEBTOR’S MOTION FOR CONTINUANCE OF
                       AUTOMATIC STAY


 AND NOW, this ______ day of                               , 2020 upon consideration of
 the Motion to Modify the Chapter 13 Plan after Confirmation it is hereby ORDERED and
 DECREED that the Chapter 13 Plan may be modified in accordance with the Debtor’s
 Motion;


          FURTHER ORDERED:



                                                          ________________________
                                                          Hon. Magdeline D. Coleman
